THIRD DIVISION
                            MCFADDEN, C. J.,
                        DOYLE, P. J., and HODGES, J.

                   NOTICE: Motions for reconsideration must be
                   physically received in our clerk’s office within ten
                   days of the date of decision to be deemed timely filed.
                              https://www.gaappeals.us/rules

                   DEADLINES ARE NO LONGER TOLLED IN THIS
                   COURT. ALL FILINGS MUST BE SUBMITTED WITHIN
                   THE TIMES SET BY OUR COURT RULES.


                                                                   October 30, 2020



In the Court of Appeals of Georgia
 A20A1218. MAYNARD et al. v. SNAPCHAT, INC.                                  DO-044

      DOYLE, Presiding Judge.

      Wentworth and Karen Maynard sued Snapchat, Inc., and Christal McGee to

recover damages for injuries sustained in an automobile collision that allegedly

resulted from McGee’s use of the Speed Filter feature of Snapchat’s smartphone

application.1 Following the grant of Snapchat’s motion to dismiss, the Wentworths

now appeal, contending that the complaint sufficiently alleges Snapchat’s violation

      1
        This is the second interlocutory appeal filed by Wentworth and Karen
Maynard in their action against Snapchat, Inc., and Christal McGee. In Maynard v.
Snapchat, we held that Snapchat was not immune from liability under the federal
Communications Decency Act, 47 USC § 230. We therefore reversed the trial court’s
grant of Snapchat’s motion to dismiss on this ground and remanded the case for
further proceedings in the trial court. Upon remand, the Maynards amended their
complaint, asserting a single claim against Snapchat for negligence (as well as claims
against McGee) and derivative claims for loss of consortium, litigation expenses, and
punitive damages.
of its duty to use reasonable care in designing the Speed Filter product. We affirm

under the facts of this case because Snapchat, Inc., did not owe a duty to the plaintiffs

to alter its product design to prevent the injuries allegedly caused by driver Christal

McGee while she was using Snapchat’s Speed Filter application.

             A motion to dismiss for failure to state a claim upon which relief
      may be granted should not be sustained unless (1) the allegations of the
      complaint disclose with certainty that the claimant would not be entitled
      to relief under any state of provable facts asserted in support thereof;
      and (2) the movant establishes that the claimant could not possibly
      introduce evidence within the framework of the complaint sufficient to
      warrant a grant of the relief sought. The appellate court reviews de novo
      the trial court’s ruling on the defendant[‘]s motion to dismiss, accepting
      as true all well-pled material allegations in the complaint and resolving
      any doubts in favor of the plaintiff[s].2


Similarly, the appellate court “review[s] de novo the trial court’s decision on a motion

for judgment on the pleadings, and . . . construe[s] the complaint in a light most

favorable to the appellant[s], drawing all reasonable inferences in [their] favor.”3



      2
       (Citations and punctuation omitted.) Williams v. DeKalb County, 308 Ga. 265,
270 (2) (840 SE2d 423) (2020). See also OCGA § 9-11-12 (b) (6).
      3
       (Citation and punctuation omitted.) Reliance Equities, LLC v. Lanier 5, LLC,
299 Ga. 891, 893 (1) (792 SE2d 680) (2016). See also OCGA § 9-11-12 (c).

                                           2
      The Maynards’ complaint, as amended, alleges that Snapchat is a social media

company that makes products allowing users to create, upload, post, send, receive,

share, and store digital photos and videos. Snapchat created and distributed a feature

within its application, known as the Speed Filter, that allows Snapchat users to record

their speed and overlay that speed onto a Snapchat photo or video. Snapchat users can

then share on social media that photo or video with their speed as a “Snap,” which is

Snapchat’s messaging product.

      The Maynards’ complaint further alleges that around 10:15 p.m. one evening,

McGee was driving with three passengers in her family’s car. McGee began driving

at an excessive rate of speed, attempting to reach 100 miles per hour so that she could

capture that speed on a photograph using the Speed Filter. A passenger checked the

Speed Filter on her own phone, and it registered a speed in excess of 100 miles per

hour. Meanwhile, unbeknownst to McGee, Wentworth Maynard had entered the same

highway some distance ahead of McGee. Due to her distraction and unsafe speed,

McGee drove into the back of Maynard’s vehicle, injuring everyone involved.

      The Maynards sued McGee and Snapchat, seeking damages for negligence and

loss of consortium, as well as litigation expenses and punitive damages. The

Maynards alleged that McGee drove negligently and that Snapchat negligently

                                          3
designed the Speed Filter, encouraging users to endanger themselves and others on

the roadway. Snapchat moved to dismiss the complaint or for a judgment on the

pleadings, and after a hearing, the trial court granted the motion. The trial court ruled

that Snapchat “had no duty to alter the design of its mobile application to prevent

McGee from driving recklessly or negligently.” We granted the Maynards’

application for interlocutory appeal, and this appeal followed.

       The Maynards argue that Snapchat violated its duty to use reasonable care in

designing the Speed Filter product. We disagree because, based on the facts of this

case, the allegedly negligent design claim does not fall within Snapchat’s duty of care

to the plaintiffs.

              In order to have a viable negligence action, a plaintiff must satisfy
       the elements of the tort, namely, the existence of a duty on the part of the
       defendant, a breach of that duty, causation of the alleged injury, and
       damages resulting from the alleged breach of the duty. Specifically, a
       “legal duty” is the obligation to conform to a standard of conduct under
       the law for the protection of others against unreasonable risks of harm.
       But the innocence of the plaintiff is immaterial to the existence of the
       legal duty on the part of the defendant in that the plaintiff will not be
       entitled to recover unless the defendant did something that it should not
       have done, i.e., an action, or failed to do something that it should have
       done, i.e., an omission, pursuant to the duty owed the plaintiff under the
       law.

                                            4
               And such a duty can arise either from a valid legislative
      enactment, that is, by statute, or be imposed by a common law principle
      recognized in the case law. Nevertheless, as the Supreme Court of
      Georgia has recently held, there is no general legal duty to all the world
      not to subject others to an unreasonable risk of harm.4


      The Maynards argue that they have sufficiently alleged a duty on the part of

Snapchat to design the product differently to avoid the circumstances that caused the

Maynards’ injuries. The dissent agrees, relying on the risk-utility balancing test

identified in Banks v. Ici Adams, which it correctly identifies as the test for negligence

in a design defect case such as this one.5 In that test, a trier of fact would “evaluate

design defectiveness under a test balancing the risks inherent in a product design

against the utility of the product so designed.”6 But the applicability of that test does




      4
         (Footnotes and punctuation omitted.) Graham Stanley v. Garrett, __Ga. App.
__, ___ (1) (Case No. A20A0894, decided Sept. 17, 2020), citing Ga. Dept. of Labor
v. McConnell, 305 Ga. 812, 816 (3) (a) (828 SE2d 352) (2019) (disapproving of
Bradley Center v. Wessner, 250 Ga. 199, 201 (296 SE2d 693) (1982), to the extent
that it created a general legal duty “to all the world not to subject [others] to an
unreasonable risk of harm” (punctuation omitted)).
      5
          264 Ga. 732 (450 SE2d 671) (1994).
      6
Id. at 735 (1).

                                            5
not obviate the requirement to identify a legal duty, which presents a legal question

for the court.7

       Here, the complaint alleges that the injury was caused by McGee’s conduct of

mis-using the Speed Filter while driving at an excessive rate of speed. Thus, any

liability on the part of Snapchat is predicated on McGee’s conduct. Under Georgia

law, there is no “general legal duty to all the world not to subject others to an

unreasonable risk of harm,”8 and

       [a]s a general rule, there is no duty to control the conduct of third
       persons to prevent them from causing physical harm to others. . . . [T]he
       two exceptions to this rule are when a special relationship exists
       between the actor and another imposing a duty on the actor to control
       such person’s conduct for the benefit of third persons, or a special
       relationship exists between the actor and another giving such person a
       right to protection.9


       No such special relationship is alleged here.




       7
        See Rasnick v. Krishna Hospitality., Inc., 289 Ga. 565, 567 (713 SE2d 835)
(2011) (“The existence of a legal duty is a question of law for the court.”).
       8
           (Punctuation omitted.) McConnell, 305 Ga. at 816 (3).
       9
           (Footnotes and punctuation omitted.) Graham Stanley, __ Ga. App. at __.

                                           6
      Put simply, Georgia law does not impose a general duty to prevent people from

committing torts while misusing a manufacturer’s product. Although manufacturers

have “a duty to exercise reasonable care in manufacturing its products so as to make

products that are reasonably safe for intended or foreseeable uses,”10 this duty does

not extend to the intentional (not accidental) misuse of the product in a tortious way

by a third party.11 The Maynards allege that Snapchat’s design contains an inherent

incentive to engage in risky behavior, but they only point to the attractiveness of the

product itself, not to any specific reward system or status ranking predicated on

misusing it while driving or generating higher speeds.12 Further, as pointed out by the

trial court, the Speed Filter function is use-neutral; it is equally functional when used

while flying in an airplane, while riding as a passenger stuck in a traffic jam, or when



      10
       (Punctuation omitted.) Sheffield v. Conair Corp., 348 Ga. App. 6, 8-9 (1)
(821 SE2d 93) (2018), quoting Chrysler Corp. v. Batten, 264 Ga. 723, 724 (1) (450
SE2d 208) (1994).
      11
         Compare Jones v. NordicTrack, Inc., 274 Ga. 115, 118 (550 SE2d 101)
(2001) (in a case addressing an accidental injury caused by falling into a Nordictrack,
discussing the lack of a “use” or “misuse” requirement in Georgia’s product liability
law).
      12
        Although this case was decided on the allegations in the complaint, it is
undisputed that McGee’s use violated Snapchat’s user agreement and product
warning, which warn users against engaging in the risky conduct alleged in this suit.

                                           7
misused in a dangerous way — it is up to the user to avoid dangerously misusing the

application. This is because “virtually any article is capable of causing an injury when

put to particular uses or misuses,”13 and imposing a duty on Snapchat to control or

avoid McGee’s allegedly tortious conduct extends the imposition of a legal duty

beyond that which the law should recognize. “In fixing the bounds of duty, not only

logic and science, but public policy play an important role.”14

      Instead of extending such a broad duty to manufacturers, Georgia has focused

its public policy in this area on the conduct of drivers. For example, in an effort to

stem a recent increase in roadway deaths and rising automobile insurance premiums,

the Georgia General Assembly, after forming a committee to study the issue of

distracted driving, passed in 2018 a new “hands-free law” that focuses on drivers’

conduct and prohibits them from even “[p]hysically hold[ing] or support[ing]” a

smartphone while driving.15 Despite the inherent appeal and distracting nature of


      13
        Greenway v. Peabody Intl. Corp., 163 Ga. App. 698, 699-700 (1) (294 SE2d
541) (1982).
      14
       (Punctuation omitted.) CertainTeed Corp. v. Fletcher, 300 Ga. 327, 330 (2)
(794 SE2d 641) (2016), quoting CSX Transp. v. Williams, 278 Ga. 888, 890 (608
SE2d 208) (2005).
      15
     OCGA § 40-6-241 (c) (1). See Brandon M. Kopp & Caleb L. Swiney,
MOTOR VEHICLES AND TRAFFIC: Uniform Rules of the Road, 35 Ga. St. U. L.

                                           8
smartphone applications, Georgia thus far has not created a duty on the part of

manufacturers to control third parties’ use of mobile phone applications while

driving.

      In other jurisdictions, courts have held that cell phone manufacturers do not

have a duty to prevent the misuse of applications — even in at least one case where

the manufacturer understood the risk of misuse. In California, for example, the court

of appeals addressed a suit against Apple, Inc., based on a negligent driver’s use of

Apple’s FaceTime video communication application. Apple had applied for a patent

for “lock-out” technology, which would prevent the use of the application while

driving, noting in its patent application the increasing problem of driving while

distracted by using a cell phone. The court ultimately held that Apple did not have a

duty to control its users’ conduct while driving, stating that “even if it were

foreseeable that cell phone use by drivers would result in accidents, foreseeability is

not synonymous with duty; nor is it a substitute.”16


Rev. 139, 141-143 (2018); Ga. L. 2018, p. 127 (stating that the purpose of “hands
free” law is, in part, “to prohibit actions which distract a driver while operating a
motor vehicle; to provide for the proper and safe use of wireless telecommunications
devices and stand-alone electronic devices while driving”).
      16
        Modisette v. Apple Inc., 30 Cal. App. 5th 136, 144 (2018). We recognize that
foreseeability can be implicated in a duty to warn case, see Suzuki Motor of America,

                                          9
      Likewise, with respect to enticement to engage in dangerous conduct, in a

Texas case involving a crash during a mechanic’s test drive of a V-8 powered

Cadillac El Dorado, the plaintiff, who was hit and killed in his front yard by the out-

of-control vehicle, asserted negligence on the part of General Motors Company for

designing a vehicle so capable of easily exceeding safe speeds. The plaintiff alleged

that GM’s design was negligent and pointed to GM’s marketing material that, with

a wink and a nod, implicitly invited drivers to test the full potential of the vehicle’s

performance capability:

      You feel the surge of its 32-valve, 295-horsepower V8. As you reach 60
      mph in 7.5 seconds, the Road-Sensing Suspension is actually reading
      every inch of the road. The feedback from the Speed-Sensitive Steering
      grows progressively firmer as you quickly pass 100 mph. Of course, you



Inc. v. Johns, 351 Ga. App. 186, 193 (2) (a) (830 SE2d 549) (2019), but there is no
allegation that Snapchat failed to warn McGee of the danger of misuse, or that McGee
did not appreciate the danger of misuse. Driving more than 100 miles per hour while
using a cell phone is, of course, patently dangerous. Compare Davis v. John Crane,
Inc., 353 Ga. App. 243, 248 (836 SE2d 577) (2019) (“[I]f in the normal functioning
of the product as designed, such function creates a danger or peril that is not known
to the user or bystander, then the manufacturer is liable for injuries proximately
caused by such danger.”) (punctuation omitted; emphasis supplied). But see Ford
Motor Co. v. Stubblefield, 171 Ga. App. 331, 335 (2) (319 SE2d 470) (1984) (“It is
true that when the use to which a product was being put at the time of injury is not
that originally intended by the manufacturer, liability of the manufacturer depends
initially upon the foreseeability of that particular use.”).

                                          10
      wouldn’t really do this because you’re not a professionally [trained]
      driver on a closed track. But if you were, the full-range Traction Control
      assures maximum grip as you approach 150 mph.17


The trial court granted summary judgment to GM, and the Texas Court of Appeals

affirmed on the ground that “there is no legal duty to control the actions of third

parties, absent some special relationship,” and GM had not created a special

relationship by running the ad campaign.18

      Although the facts of this case are tragic and compelling, they should not create

a duty where the law has not already recognized one. If we were to default to the risk-

utility balancing test in this case without identifying a legal duty, it would eliminate

the plaintiffs’ burden to assert the elements of a cognizable tort claim.19 Accordingly,

we conclude that the trial court did not err by granting Snapchat’s motion to dismiss.

      Judgment affirmed. Hodges, J., concurs. McFadden, C.J., dissents.




      17
           (Punctuation omitted.) Ely v. GMC, 927 S.W.2d 774, 782 (Tex. App. 1996).
      18
Id. at 782.
      19
         See generally Johnson v. American Nat. Red Cross, 276 Ga. 270, 272 (1)
(578 SE2d 106) (2003) (“It is well established that to recover for injuries caused by
another’s negligence, a plaintiff must show four elements: a duty, a breach of that
duty, causation and damages.”) (citation and punctuation omitted).

                                          11
 A20A1218. MAYNARD et al. v. SNAPCHAT, INC.



      MCFADDEN, Chief Judge, dissenting.

      I respectfully dissent. “At this time, it cannot be said that the allegations of the

complaint disclose with certainty that [the Maynards] would not be entitled to relief

under any state of provable facts asserted in support.” Austin v. Clark, 294 Ga. 773,

775 (755 SE2d 796) (2014) (emphasis in original). So I would reverse.

      The novelty of the technology and the circumstances at issue should not

distract us. There is nothing novel about the legal questions before us. The Maynards’

allegations fall squarely within the requirements for stating a claim for defective
design implicating risk-utility analysis. See Banks v. ICI Americas, 264 Ga. 732 (450

SE2d 671) (1994). To establish such a claim, a plaintiff must demonstrate that the

defendant is the manufacturer of a product that had a design defect at the time it was

sold that proximately caused the plaintiff’s injury. OCGA § 51-1-11 (b) (1). See

generally Banks, supra (setting forth the appropriate test for design-defect claims

based on theories of negligence as well as strict liability). Whether a particular design

is defective is determined by balancing the risks inherent in the product design

against the utility of the product so designed. Banks, 264 Ga. at 734 (1).

      The Maynards alleged that: 1) Snapchat created the Speed Filter; 2) Snapchat’s

design choices rendered the Speed Filter unreasonably dangerous by encouraging its

users to drive at excessive speeds; and 3) Wentworth Maynard was injured in a

collision as a result of Christal McGee’s use of the Speed Filter, a use that was

reasonably foreseeable. These allegations sufficiently gave Snapchat

      fair notice of the claim and a general indication of the type of litigation
      involved, so as to survive an OCGA § 9-11-12 (b) (6) motion to dismiss
      for failure to state a claim. We are unable to say with certainty that [the
      Maynards] would not be entitled to relief under any state of facts which
      could be proved in support of [their] general allegations.




                                           2
Walker v. Gowen Stores LLC, 322 Ga. App. 376, 378 (745 SE2d 287) (2013)

(citations and punctuation omitted).

      So the allegations of the complaint do not disclose with certainty that the

Maynards would not be entitled to relief under any state of provable facts because

Snapchat owed no duty to the Maynards. Rather they set out a substantively

conventional design-defect claim.

      The “heart” of a design[-]defect case is the reasonableness of selecting
      from among alternative product designs and adopting the safest feasible
      one. Consequently, the appropriate analysis does not depend on the use
      of the product, as that may be narrowly or broadly defined, but rather
      includes the consideration of whether the defendant failed to adopt a
      reasonable alternative design which would have reduced the foreseeable
      risks of harm presented by the product.


Jones v. NordicTrack, 274 Ga. 115, 118 (550 SE2d 101) (2001) (citations,

punctuation, and footnotes omitted). Snapchat’s “duty [is] to exercise reasonable care

in [designing] its products so as to make products that are reasonably safe for

intended or foreseeable uses[.]” Chrysler Corp. v. Batten, 264 Ga. 723, 724 (1) (450

SE2d 208) (1994). Since the “appropriate analysis does not depend on the use of the

product,” but instead includes “consideration of whether the defendant failed to adopt

a reasonable alternative design which would have reduced the foreseeable risks of

                                          3
harm,” Jones, 274 Ga. at 118, the Maynards sufficiently alleged duty. See also OCGA

§ 51-1-11 (b) (1) (a defendant is liable in tort for design defect “irrespective of

privity”). The Maynards’ allegations that Snapchat failed to adopt a reasonable

design, leading to a foreseeable use or misuse of the Speed Filter, thus foreseeably

causing their injuries, is sufficient to state a claim.

      The majority holds that the duty to adopt a reasonable design “does not extend

to the intentional (not accidental) misuse of the product in a tortious way by a third

party.” In so holding the majority creates new law. There is no support for it in the

case cited. The majority cites — for comparison — Jones, supra, 274 Ga. at 118. In

Jones our Supreme Court, answering a certified question arising out of a case in

which the plaintiff had tripped over an exercise machine and contended that its design

had aggravated her injuries, held: “in a products liability action for defective design

the focus is not on use of the product.” Id. at 115.

      Contrary to the majority’s new rule, the existing rule is that, “reasonably

foreseeable product use or misuse is a factor in considering whether a manufacturer

may be liable for a defective product which was a proximate cause of harm resulting

from the failure to adopt a reasonable alternative design . . . to reduce the foreseeable




                                            4
risks of harm posed by the product.” Woods v. A.R.E. Accessories, 345 Ga. App. 887,

891 (815 SE2d 205) (2018) (emphasis added).

       And application of the majority’s new rule drawing a crucial distinction

between negligent and intentional misuse is problematic, at least to this case. The

proper characterization of Christal McGee’s overall conduct is not self evident. Her

misuse of the app was intentional. But the immediate proximate cause of the collision

was her negligent driving.

       The majority invokes public policy in support of its new rule. But the “policy

of Georgia [is] derived from its statutes and judicial decisions[.]” Pink v. A. A. A.

Highway Express, 314 U.S. 201, 206 (62 SCt 241, 86 LE 152) (1941). See also Stills

v. Johnson, 272 Ga. 645, 656 (3) (533 SE2d 695) (2000) (“The public policy of this

[s]tate is created by our Constitution, our statutes, and our judicial decisions.”) (Sears,

J., dissenting). And our Supreme Court has articulated the public policy of Georgia

by explicitly delineating a manufacturer’s duty in the context of products liability, a

duty that encompasses the foreseeable misuse of the product. Chrysler Corp., supra,
264 Ga. at 724 (1). The majority cites no case from our Supreme Court or this court

that relieves manufacturers of that duty simply because a plaintiff’s injuries resulted

from a third party’s intentional misuse of the product.


                                            5
      “At this time, it cannot be said that the allegations of the complaint disclose

with certainty that [the Maynards] would not be entitled to relief under any state of

provable facts asserted in support [of their complaint].” Austin, 294 Ga. at 775

(emphasis in original). So the trial court erred in granting Snapchat’s motion, and I

would reverse.




                                         6